Case 2:20-bk-16040-WB           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23              Desc
                                Main Document    Page 1 of 79


 1    Aram Ordubegian (SBN 185142)
      M. Douglas Flahaut (SBN 245558)
 2    Christopher K.S. Wong (SBN 308048)
      ARENT FOX LLP
 3    555 West Fifth Street, 48th Floor
      Los Angeles, CA 90013-1065
 4    Telephone:    213.629.7400
      Facsimile:    213.629.7401
 5    Emails:       aram.ordubegian@arentfox.com
                    douglas.flahaut@arentfox.com
 6                  christopher.wong@arentfox.com
 7    Proposed General Bankruptcy and Restructuring
      Counsel for Debtor and Debtor-In-Possession
 8
                                  UNITED STATES BANKRUPTCY COURT
 9
                                    CENTRAL DISTRICT OF CALIFORNIA
10
                                             LOS ANGELES DIVISION
11
      In re
12
      G-STAR RAW RETAIL INC., a Delaware                       Case No. 2:20-bk-16040-WB
13    corporation,
                                                               Chapter 11
14               Debtor and Debtor-in-Possession.
                                                               Jointly Administered with
15    ------------------------------------------------------   Case No.: 2:20-bk-16041-WB
16    In re
17    G-STAR INC., a Delaware corporation,                     GLOBAL NOTES AND STATEMENT OF
                                                               LIMITATIONS, METHODOLOGY, AND
18               Debtor and Debtor-in-Possession.              DISCLAIMERS REGARDING
                                                               SCHEDULES
19    ____________________________________
20
      [ ] Affects both Debtors.
21    [x] Affects G-Star Raw Retail Inc. only
      [ ] Affects G-Star Inc. only.
22
23               Debtors and Debtors-in-Possession.
24
25     GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY, AND
        DISCLAIMERS REGARDING THE DEBTOR’S SCHEDULES OF ASSETS AND
26             LIABILITIES AND STATEMENT OF FINANCIAL AFFAIRS
27            G-Star Raw Retail Inc., as one of the above-captioned debtors and debtors-in-possession
28   (the “Debtor” and collectively with G-Star Inc., the “Debtors”), is filing its Schedules of Assets and



     AFDOCS/21503708.1
Case 2:20-bk-16040-WB         Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                  Desc
                              Main Document    Page 2 of 79


 1   Liabilities (the “Schedules”) and Statement of Financial Affairs (the “SOFA”) in the above-
 2   captioned case.
 3           These Global Notes and Statements of Limitations, Methodology, and Disclaimers
 4   Regarding the Debtor’s Schedules and SOFA pertain to, are incorporated by reference in, and
 5   comprise an integral part of all of the Debtor’s Schedules and SOFA. They should be referred to,
 6   considered, and reviewed in connection with any review of the Schedules and/or SOFA.
 7           The Schedules and SOFA do not purport to represent financial statements prepared in
 8   accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
 9   are they intended to be fully reconciled with the financial statements of the Debtor. Additionally,
10   the Schedules and SOFA contain unaudited information that is subject to further review, potential
11   adjustment, and reflect the Debtor’s best commercially reasonable efforts to report the assets and
12   liabilities of the Debtor.
13           The Debtor and its agents, attorneys, and financial advisors do not guarantee or warrant the
14   accuracy or completeness of the data that is provided herein and shall not be liable for any loss or
15   injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether negligent
16   or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating, or
17   delivering the information contained herein. While commercially reasonable efforts have been
18   made to provide accurate and complete information herein, inadvertent errors or omissions may
19   exist. The Debtor and its agents, attorneys, and financial advisors expressly do not undertake any
20   obligation to update, modify, revise, or re-categorize the information provided herein, or to notify
21   any third party should the information be updated, modified, revised, or re-categorized. In no event
22   shall the Debtor or its agents, attorneys, and financial advisors be liable to any third party for any
23   direct, indirect, incidental, consequential, or special damages (including, but not limited to,
24   damages arising from the disallowance of a potential claim against any Debtor or damages to
25   business reputation, lost business, or lost profits), whether foreseeable or not and however caused,
26   even if the Debtor or its agents, attorneys, and financial advisors are advised of the possibility of
27   such damages.
28           The Debtors’ Chief Executive Officer Nicole Clayton has signed each of the Schedules and

                                                      -2-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB       Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                  Desc
                            Main Document    Page 3 of 79


 1   the SOFA as the authorized signatory for the Debtors. In reviewing and signing the Schedules and
 2   SOFA, Ms. Clayton has relied upon the efforts, statements, and representations of various personnel
 3   employed by the Debtor and its advisors. Ms. Clayton has not (and could not have) personally
 4   verified the accuracy of each statement and representation contained in the Schedules and SOFA,
 5   including statements and representations concerning amounts owed to creditors, classification of
 6   such amounts, and creditor addresses.
 7                             Global Notes and Overview of Methodology
 8   1.     Reservation of Rights. Reasonable efforts have been made to prepare and file complete
 9          and accurate Schedules and SOFA; however, inadvertent errors or omissions may exist. The
10          Debtor reserves all rights to (i) amend or supplement the Schedules and/or SOFA from time
11          to time, in all respects, as may be necessary or appropriate, including, without limitation,
12          the right to amend the Schedules and SOFA with respect to claim description or designation;
13          (ii) dispute or otherwise assert offsets or defenses to any claim reflected in the Schedules or
14          SOFA as to amount, liability, priority, status or classification; (iii) subsequently designate
15          any claim as “disputed,” “contingent,” or “unliquidated;” or object to the extent, validity,
16          enforceability, priority, or avoidability of any claim. Any failure to designate a claim in the
17          Schedules or SOFA as “disputed,” “contingent,” or “unliquidated” does not constitute an
18          admission by Debtor that such claim or amount is not “disputed,” “contingent,” or
19          “unliquidated.” Listing a claim does not constitute an admission of liability by the Debtor
20          against which the claim is listed. Furthermore, nothing contained in the Schedules or SOFA
21          shall constitute a waiver of rights with respect to each Debtor’s Chapter 11 case, including,
22          without limitation, issues involving claims, substantive consolidation, defenses, equitable
23          subordination, and/or causes of action arising under the provisions of Chapter 5 of the
24          Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
25          transfers. Any specific reservation of rights contained elsewhere in these Global Notes does
26          not limit in any respect the general reservation of rights contained in this paragraph.
27          Notwithstanding the foregoing, the Debtor shall not be required to update the Schedules and
28          SOFA except as may be required by applicable law.

                                                     -3-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB       Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                 Desc
                            Main Document    Page 4 of 79


 1   2.     Description of the Case and “As Of” Information Date. On July 3, 2020 (the “Petition
 2          Date”), the Debtor filed its voluntary petition for relief under Chapter 11 of the Bankruptcy
 3          Code and has elected to proceed under Subchapter V as “small business debtor.” The
 4          Debtor is operating its business as a debtor-in-possession pursuant to sections 1107(a) and
 5          1108 of the Bankruptcy Code. The asset information provided herein represents the best
 6          available asset data as of the close of business on June 30, 2020. The liability information
 7          represents the best available liability data of the Debtor as of the close of business on June
 8          30, 2020.
 9   3.     Net Book Value of Assets. Unless otherwise indicated, the asset data contained in the
10          Schedules and SOFA reflect the best available net book value as of June 30, 2020. Book
11          values of assets generally do not reflect the current performance of the assets and may differ
12          materially from the actual fair market value of the underlying assets.
13   4.     Recharacterization. Notwithstanding the Debtor’s commercially reasonable efforts to
14          properly characterize, classify, categorize, or designate certain claims, assets, executory
15          contracts, unexpired leases, and other items reported in the Schedules and SOFA, the Debtor
16          may nevertheless have improperly characterized, classified, categorized, designated, or
17          omitted certain items. Accordingly, the Debtor reserves all of its rights to re-characterize,
18          reclassify, recategorize, redesignate, add, or delete items reported in the Schedules or SOFA
19          at a later time as is necessary or appropriate as additional information becomes available,
20          including, without limitation, whether contracts or leases listed herein were deemed
21          executory or unexpired as of the Petition Date and remain executory and unexpired post-
22          petition. Disclosure of information in one or more Schedules, one or more SOFA question,
23          or one or more exhibits or attachments to the Schedules or SOFA, even if incorrectly placed,
24          shall be deemed to be disclosed in the correct Schedules, SOFA exhibits, or attachments.
25   5.     Liabilities. The Debtor has sought to allocate liabilities between the pre-petition and post-
26          petition periods and between Debtor and non-Debtor entities, as well as between the
27          Debtors, based on the information and research conducted in connection with the
28          preparation of the Schedules and SOFA. As additional information becomes available and

                                                    -4-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB       Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                 Desc
                            Main Document    Page 5 of 79


 1          further research is conducted, the allocation of liabilities between the prepetition and post-
 2          petition periods may change. Accordingly, the Debtor reserves all of its rights to amend,
 3          supplement, or otherwise modify its Schedules and SOFA as is necessary or appropriate.
 4          Furthermore, the liabilities listed on the Schedules do not reflect any analysis of claims
 5          under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtor reserves all rights
 6          to dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
 7          Bankruptcy Code or the characterization of the structure of any such transaction or any
 8          document or instrument related to any creditor’s claim.
 9   6.     Excluded Assets and Liabilities. The Debtor has excluded certain categories of assets, tax
10          accruals, and liabilities from the Schedules and SOFA, including, without limitation,
11          goodwill, accrued salaries, employee benefit accruals, and accrued accounts payable. The
12          Debtor has also excluded rejection damage claims of counterparties to executory contracts
13          and unexpired leases that may or may not be rejected, to the extent such damage claims
14          exist. In addition, certain immaterial assets and liabilities may have been excluded.
15   7.     Insiders. For purposes of the Schedules and SOFA, the Debtor defined “insiders” pursuant
16          to section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers; (c) persons in
17          control of the Debtor; (d) relatives of the Debtor’s directors, officers or persons in control
18          of the Debtor; and (e) debtor/non-debtor affiliates of the foregoing. Persons listed as
19          “insiders” have been included for informational purposes only and the inclusion of them in
20          the Schedules and SOFA, shall not constitute an admission that those persons are insiders
21          for purposes of section 101(31) of the Bankruptcy Code. Moreover, the Debtor does not
22          take any position with respect to: (a) any insider’s influence over the control of the Debtor;
23          (b) the management responsibilities or functions of any such insider; (c) the decision
24          making or corporate authority of any such insider; or (d) whether the Debtor or any such
25          insider could successfully argue that he or she is not an “insider” under applicable law or
26          with respect to any theories of liability or for any other purpose.
27   8.     Intellectual Property Rights. Exclusion of any intellectual property shall not be construed
28          as an admission that such intellectual property rights have been abandoned, terminated,

                                                     -5-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB       Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                   Desc
                            Main Document    Page 6 of 79


 1          assigned, expired, or otherwise transferred pursuant to a sale, acquisition, or other
 2          transaction.
 3   9.     Classifications. Listing (a) a claim on Schedule D as “secured,” (b) a claim on Schedule
 4          E/F as “priority,” (c) a claim on Schedule E/F as “unsecured,” or (d) a contract on Schedule
 5          G as “executory” or “unexpired,” does not constitute an admission by any Debtor of the
 6          legal rights of the claimant or a waiver of any Debtor’s rights to re-characterize or reclassify
 7          such claims or contracts or to setoff of such claims.
 8   10.    Claims Description. Schedules D and E/F permit the Debtor to designate a claim as
 9          “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a claim on the
10          Schedules and SOFA as “disputed,” “contingent,” or “unliquidated” does not constitute an
11          admission by any Debtor that such amount is not “disputed,” “contingent,” or
12          “unliquidated,” or that such claim is not subject to objection. The Debtor reserves all rights
13          to dispute, or assert offsets or defenses to, any claim reflected on its Statement and
14          Schedules on any grounds, including liability or classification. Additionally, the Debtor
15          expressly reserves all of its rights to subsequently designate such claims as “disputed,”
16          “contingent” or “unliquidated.” Moreover, listing a claim does not constitute an admission
17          of liability by the Debtor.
18   11.    Causes of Action. Despite making commercially reasonable efforts to identify all known
19          assets, the Debtor may not have listed all of its causes of action or potential causes of action
20          against third-parties as assets in the Schedules and SOFA, including, without limitation,
21          causes of actions arising under the provisions of Chapter 5 of the Bankruptcy Code and any
22          other relevant non-bankruptcy laws to recover assets or avoid transfers. The Debtor
23          reserves all rights with respect to any cause of action (including avoidance actions),
24          controversy, right of setoff, cross-claim, counterclaim, or recoupment and any claim on
25          contracts or for breaches of duties imposed by law or in equity, demand, right, action, lien,
26          indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense, power,
27          privilege, license, and franchise of any kind or character whatsoever, known, unknown,
28          fixed or contingent, matured or unmatured, suspected or unsuspected, liquidated or

                                                     -6-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB        Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                  Desc
                             Main Document    Page 7 of 79


 1          unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
 2          derivatively, whether arising before, on, or after the Petition Date, in contract or in tort, in
 3          law or in equity, or pursuant to any other theory of law (collectively, “Causes of Action”)
 4          it may have, and neither these Global Notes nor the Schedules and SOFA shall be deemed
 5          a waiver of any claims or Causes of Action or in any way prejudice or impair the assertion
 6          of such claims or Causes of Action.
 7   12.    Summary of Significant Reporting Policies. The following is a summary of significant
 8          reporting policies
 9                 Undetermined Amounts. The description of an amount as “unknown” is not
10                  intended to reflect upon the materiality of such amount.
11                 Totals. All totals that are included in the Schedules and SOFA represent totals of all
12                  known amounts. To the extent there are unknown or undetermined amounts, the
13                  actual total maybe different than the listed total.
14   13.    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.
15   14.    Setoffs. The Debtor periodically incurs certain setoffs in the ordinary course of business.
16          Setoffs in the ordinary course can result from various items including, but not limited to,
17          intercompany transactions, pricing discrepancies, returns, refunds, negotiations and/or
18          disputes between the Debtor and its customers and/or suppliers. These normal setoffs are
19          consistent with the ordinary course of business in the Debtor’s industry and can be
20          particularly voluminous, making it unduly burdensome and costly for the Debtor to list such
21          ordinary course setoffs. Therefore, although such setoffs and other similar rights may have
22          been accounted for when scheduling certain amounts, these ordinary course setoffs are not
23          independently accounted for, and as such, are or may be excluded from the Debtor’s
24          Schedules and SOFA.
25   15.    Global Notes Control. In the event that the Schedules or SOFA differ from any of the
26          foregoing Global Notes, these Global Notes shall control.
27   Specific Notes with Respect to the Debtor’s Schedules of Assets and Liabilities
28          The Schedules neither purport to represent financial statements prepared in accordance with

                                                      -7-

     AFDOCS/21503708.1
Case 2:20-bk-16040-WB        Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                  Desc
                             Main Document    Page 8 of 79


 1   GAAP, nor are they intended to be fully reconciled with the financial statements of the Debtor.
 2   Additionally, the Schedules contain unaudited information that is subject to further review and
 3   potential adjustment, and reflect the Debtor’s reasonable best efforts to report the assets and
 4   liabilities of the Debtor. Moreover, given, among other things, questions about the characterization
 5   of certain assets and the valuation and nature of certain liabilities, to the extent that the Debtor
 6   shows more assets than liabilities, this is not an admission that such Debtor was solvent as of the
 7   Petition Date or at any time before the Petition Date. Likewise, to the extent the Debtor shows more
 8   liabilities than assets, this is not an admission that the Debtor was insolvent as of the Petition Date
 9   or at any time before the Petition Date.
10   16.    Schedule A/B, Part 11, Question 74 – Causes of action against third parties
11          The Debtor did not list any pending causes of action against third parties on the schedules.
12          The Debtor may have causes of action, and is not waiving any rights to pursue such causes
13          of action in the future.
14   17.    Statement of Financial Affairs, Question 4 - Payments or Other Transfers of Property
15          Made Within 1 Year Before Filing this Case that Benefited Any Insider
16          Transfers to G-Star Raw C.V. as described therein were made in accordance with the
17          Debtor’s prepetition cash management system as described in the Emergency Motion For
18          Order Authorizing Maintenance Of Existing Bank Accounts [Dkt. No. 8].
19
20                                      END OF GLOBAL NOTES

21
22
23
24
25
26
27
28

                                                      -8-

     AFDOCS/21503708.1
          Case 2:20-bk-16040-WB                      Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                     Main Document    Page 9 of 79
 Fill in this information to identify the case and this filing:


 Debtor Name    G-Star Raw Retail, Inc.
 United States Bankruptcy Court for the: CENTRAL                    District of   CA
                                                                                  State)

 Case number (If known):    2:20-bk-16040-WB




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                      12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



           Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

        I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

            Amended Schedule


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

            Other document that requires a declaration




        I declare under penalty of perjury that the foregoing is true and correct.


       Executed on                                                  [To be Filed Separately]
                           MM / DD / YYYY                        Signature of individual signing on behalf of debtor




                                                                  Nicole Clayton
                                                                  Printed name


                                                                 CEO and General Manager
                                                                 Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors                    American LegalNet, Inc.
                                                                                                                               www.FormsWorkFlow.com
             Case 2:20-bk-16040-WB                                          Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                                                     Desc
                                                                            Main Document    Page 10 of 79
 Fill in this information to identify the case:

 Debtor name            G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)               2:20-bk-16040-WB
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        4,387,079.40

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        4,387,079.40


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      15,068,972.89


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        15,068,972.89




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                  Desc
                                                              Main Document    Page 11 of 79
 Fill in this information to identify the case:

 Debtor name          G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16040-WB
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                           $10,867.44



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of America                                        Checking                         4015                                  $42,683.18




            3.2.     Deutsche Bank USA                                      Checking                         8362                                           $0.00



 4.         Other cash equivalents (Identify all)


            4.1.     Cash in transit between store and bank                                                                                       $141,373.93




 5.         Total of Part 1.                                                                                                                  $194,924.55
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                      Desc
                                                              Main Document    Page 12 of 79
 Debtor           G-Star Raw Retail, Inc.                                                     Case number (If known) 2:20-bk-16040-WB
                  Name




           7.1.     Property Lease Deposit Las Vegas North Premium Outlets                                                               $9,431.24




           7.2.     Property Lease Deposit Rodeo Collection Ltd                                                                         $65,343.15




           7.3.     Property Lease Deposit Simon Property Group-CPG Partners                                                            $45,823.76




           7.4.     Utility Deposit Con Edison/Deposit                                                                                    $533.66




           7.5.     Utility Deposit Coned/2020 Deposit                                                                                   $3,027.47




           7.6.     Utility Deposit Edison/Deposit                                                                                       $3,968.78




           7.7.     Utility Deposit Florida Power/2020.02/Service Deposit                                                                $1,214.44




           7.8.     Utility Deposit FPL/Deposit new store                                                                                $1,043.90




           7.9.     Utility Deposit NVEnergy Deposit                                                                                      $811.22



           7.10
           .    Utility Deposit PG&E/Deposit 2018/07/23                                                                                   $975.83



           7.11
           .    Utility Deposit Smud/ Deposit Sacramento                                                                                  $722.00



           7.12
           .    Nevada Department of Taxation                                                                                           $26,895.00



           7.13
           .    Property Lease Deposit Geary Street San Fransico CA                                                                     $30,000.00



           7.14
           .    Property Lease Deposit Melrose CA                                                                                        $8,225.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                           Desc
                                                              Main Document    Page 13 of 79
 Debtor            G-Star Raw Retail, Inc.                                                         Case number (If known) 2:20-bk-16040-WB
                   Name


            7.15
            .    Property Lease Deposit Detroit MI                                                                                            $6,639.75



            7.16
            .    Utility Deposit- LA                                                                                                          $1,500.00



            7.17
            .    Deposit- Other                                                                                                                $638.59



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Prepaid Construction                                                                                                     $4,562.35




            8.2.     Prepaid Insurance                                                                                                       $60,000.00




            8.3.     Prepaid Maintenance                                                                                                       $459.50




 9.         Total of Part 2.                                                                                                           $271,815.64
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                32,426.86   -                                0.00 = ....                $32,426.86
                                              face amount                            doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                            $32,426.86
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                         Desc
                                                              Main Document    Page 14 of 79
 Debtor         G-Star Raw Retail, Inc.                                                          Case number (If known) 2:20-bk-16040-WB
                Name



           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Finished Goods                                                               $3,744,058.33   Lower cost/mkt                 $3,744,058.33



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                        $3,744,058.33
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Furniture and Fixtures                                                        $329,032.44                                        Unknown


           Store Buildouts                                                                $47,138.35                                        Unknown



 40.       Office fixtures
           Office Equipment                                                                $4,308.54                                        Unknown



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 15 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1.
                     Leasehold
                     Improvements                                                  $1,137,829.02                                          Unknown


           55.2.     Outlet Las Vegas 875
                     South Grand Central
                     Parkway, Unit 3115,
                     Las Vegas, NV 89106                  Leased                       Unknown                                            Unknown


           55.3.     Cherry Hill 2000 Rt.
                     38 Unit 1015, Cherry
                     Hill, NJ 08002                       Leased                       Unknown                                            Unknown


           55.4.     Santa Monica 395
                     Santa Monica Place,
                     Suite 166, Santa
                     Monica 90401                         Leased                       Unknown                                            Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                      Desc
                                                              Main Document    Page 16 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name

           55.5.     Outlet Desert Hills
                     48400 Seminole Dr.
                     Unit 508, Cabazon,
                     CA 92230Unit 508                     Leased                       Unknown                                          Unknown


           55.6.     Outlet New York 498
                     Red Apple Ct, Central
                     Valley, NY 10917                     Leased                       Unknown                                          Unknown


           55.7.     Pittsburgh, Ross
                     Park 1000 Ross Park
                     Mall Drive, Unit
                     G04A, Pittsburgh, PA
                     15237                                                             Unknown                                          Unknown


           55.8.     Newport Beach 1013
                     Newport Center
                     Drive, Newport
                     Beach, CA 92660                      Leased                       Unknown                                          Unknown


           55.9.     Outlet San Francisco
                     3526 Livermore
                     Outlets Drive, Unit
                     1225, Livermore, CA
                     94551                                Leased                       Unknown                                          Unknown


           55.10 San Francisco, Geary
           .     Street 76 Geary
                     Street, San
                     Francisco, CA 94108                  Leased                       Unknown                                          Unknown


           55.11 Sacramento 1689
           .     Arden Way, Arden
                     Fair, Level 1 Unit #
                     1286, Sacramento,
                     CA 95815                             Leased                       Unknown                                          Unknown


           55.12 Rodeo Drive 421
           .     North Rodeo Drive,
                     Beverly Hills, CA
                     90210                                Leased                       Unknown                                          Unknown


           55.13 Santa Clara, Valley
           .     Fair 2855 Stevens
                     Creek Boulevard,
                     Suite #2311, Santa
                     Clara, CA 95050                      Leased                       Unknown                                          Unknown


           55.14 Canal Place, New
           .     Orleans 333 Canal
                     Street, Unit 113, New
                     Orleans, LA 70130                    Leased                       Unknown                                          Unknown



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                      Desc
                                                              Main Document    Page 17 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name

           55.15 Detroit 1419
           .     Woodward Avenue,
                     Detroit, MI 70130                    Leased                       Unknown                                          Unknown


           55.16 Nashville 2126
           .     Abbott Martin Rd,
                     Unit E-217, Nashville
                     TN 37215                             Leased                       Unknown                                          Unknown


           55.17 Outlet Denver 13801
           .     Grant Street, Unit
                     260, Thorton, CO
                     80023                                Leased                       Unknown                                          Unknown


           55.18 Outlet Clarksburg
           .     22705 Clarksburg Rd,
                     Suite 326,
                     Clarksburg, MD
                     20871                                Leased                       Unknown                                          Unknown


           55.19 Jersey City 30 Mall
           .     Drive West, Unit B41,
                     Jersey City, NJ 07310                Leased                       Unknown                                          Unknown


           55.20 Melrose 7966 Melrose
           .     Avenue, Los
                     Angeles, CA 90048                    Leased                       Unknown                                          Unknown


           55.21 White Plains 125
           .     Westchester Ave,
                     Unit 2480, White
                     Plains, NY 10601                     Leased                       Unknown                                          Unknown


           55.22 Pentagon Mall 1100 S
           .     Hayes St, Room
                     E05E, Arlington VA
                     22202                                Leased                       Unknown                                          Unknown


           55.23 Beverly Center, LA
           .     8500 Beverly
                     Boulevard, Unit 6-6th
                     Floor 665, Los
                     Angeles, CA 90048                    Leased                       Unknown                                          Unknown


           55.24 Las Vegas Fashion
           .     Show 3200 Las
                     Vegas Blvd. South,
                     Fashion Show Mall
                     Unit 2015, Las Vegas,
                     NV 89109                             Leased                       Unknown                                          Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                        Desc
                                                              Main Document    Page 18 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name

            55.25 Williamsburg 118 N
            .     4th Street, Brooklyn,
                     NY 11249                             Leased                       Unknown                                             Unknown


            55.26 Garden State Plaza 1
            .     Garden State Plaza
                     Unit D1A, Level 2,
                     Paramus, NJ 07652                    Leased                       Unknown                                             Unknown


            55.27 New York 5th Avenue
            .     475 5th Ave, New
                     York, NY 10017                       Leased                       Unknown                                             Unknown




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                              Unknown                                             Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill                                                                 $912,633.55                                           Unknown



 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                      Desc
                                                              Main Document    Page 19 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Deferred Tax assests                                                                                                          Unknown



            Intercompany receivable- G Star Raw eStore Inc.                                                                             $130,415.00



            Intercompany Receivable G Star Retail Edmonton Inc.                                                                           $2,561.68



            Intercompany receivable- G-Star Retail Laval Inc.                                                                              $216.43



            Intercompany receivable- G-Star Retail Toronto Inc.                                                                          $10,660.91




 78.        Total of Part 11.                                                                                                      $143,854.02
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                      Desc
                                                              Main Document    Page 20 of 79
 Debtor         G-Star Raw Retail, Inc.                                                       Case number (If known) 2:20-bk-16040-WB
                Name


            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                              page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:20-bk-16040-WB                                 Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                                 Desc
                                                                   Main Document    Page 21 of 79
 Debtor          G-Star Raw Retail, Inc.                                                                             Case number (If known) 2:20-bk-16040-WB
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $194,924.55

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $271,815.64

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $32,426.86

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $3,744,058.33

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $143,854.02

 91. Total. Add lines 80 through 90 for each column                                                         $4,387,079.40            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $4,387,079.40




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
             Case 2:20-bk-16040-WB                            Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                        Desc
                                                              Main Document    Page 22 of 79
 Fill in this information to identify the case:

 Debtor name          G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)              2:20-bk-16040-WB
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Deutsche Bank                                 Describe debtor's property that is subject to a lien                    Unknown                 Unknown
        Creditor's Name                               PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1600283
                                                      FACE AMOUNT: $50000
        60 Wall St                                    BENEFICIARY: Fashion Show Mall LLC
        New York, NY 10005
        Creditor's mailing address                    Describe the lien
                                                      Trade: Standby LC
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        3/30/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.                                      Disputed


 2.2    Deutsche Bank                                 Describe debtor's property that is subject to a lien                    Unknown                 Unknown
        Creditor's Name                               PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1600335
                                                      FACE AMOUNT: $66887.86
        61 Wall St                                    BENEFICIARY: Westchester Mall LLC
        New York, NY 10005
        Creditor's mailing address                    Describe the lien
                                                      Trade: Standby LC
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        4/12/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                 Desc
                                                              Main Document    Page 23 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)    2:20-bk-16040-WB
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.3   Deutsche Bank                                  Describe debtor's property that is subject to a lien                     Unknown         Unknown
       Creditor's Name                                PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1600333
                                                      FACE AMOUNT: $46276.67
       62 Wall St                                     BENEFICIARY: Newport Centre LLC
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Trade: Standby LC
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/12/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.4   Deutsche Bank                                  Describe debtor's property that is subject to a lien                     Unknown         Unknown
       Creditor's Name                                PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1600436
                                                      FACE AMOUNT: $67303.08
                                                      BENEFICIARY: Westland Garden State Plaza
       63 Wall St                                     Limited
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Trade: Standby LC
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       5/20/2016                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.5   Deutsche Bank                                  Describe debtor's property that is subject to a lien                     Unknown         Unknown




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                 Desc
                                                              Main Document    Page 24 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)    2:20-bk-16040-WB
              Name

       Creditor's Name                                PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1800331
                                                      FACE AMOUNT: $1400000.00
       64 Wall St                                     BENEFICIARY: T-C 475 Fifth Avenue LLC
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Trade: Standby LC
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       4/26/2018                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.6   Deutsche Bank                                  Describe debtor's property that is subject to a lien                     Unknown         Unknown
       Creditor's Name                                PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1900023
                                                      FACE AMOUNT: $457477.00
                                                      BENEFICIARY: ROC-Lafayette Associates,
       66 Wall St                                     LLC
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Trade: Rental Gtee
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       1/22/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 2.7   Deutsche Bank                                  Describe debtor's property that is subject to a lien                     Unknown         Unknown
       Creditor's Name                                PROPERTY DESCRIPTION:
                                                      LETTER OF CREDIT NO. 504BGA1900259
                                                      FACE AMOUNT: $109844
       67 Wall St                                     BENEFICIARY: Green Hills Mall TRG LLC
       New York, NY 10005
       Creditor's mailing address                     Describe the lien
                                                      Trade: Rental Gtee
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       3/20/2019                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                  page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                       Desc
                                                              Main Document    Page 25 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)   2:20-bk-16040-WB
              Name

       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                       Disputed


 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                  $0.00

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             Case 2:20-bk-16040-WB                            Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                           Desc
                                                              Main Document    Page 26 of 79
 Fill in this information to identify the case:

 Debtor name         G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)          2:20-bk-16040-WB
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Colorado Department of Revenue                            Check all that apply.
           (CO)                                                       Contingent
           P.O. Box 17087                                             Unliquidated
           Denver, CO 80203                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       Unknown          Unknown
           Commonwealth of Virginia (VA)                             Check all that apply.
           P.O. Box 1879                                              Contingent
           Richmond, VA 23218                                         Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   55984                               Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                        Desc
                                                              Main Document    Page 27 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                         Case number (if known)   2:20-bk-16040-WB
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Comptroller of Maryland (MD)                               Check all that apply.
          Revenue Administration Center                               Contingent
          Taxpayer Service Division                                   Unliquidated
          Annapolis, MD 21411-0001                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Department of Taxation and                                 Check all that apply.
          Finance (NYS)                                               Contingent
          BANKRUPTCY SECTION                                          Unliquidated
          PO BOX 5300                                                 Disputed
          Albany, NY 12205-0300
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Florida Department of Revenue                              Check all that apply.
          (FL)                                                        Contingent
          Mail Stop 3-2000                                            Unliquidated
          5050 W Tennessee St                                         Disputed
          Tallahasee, FL 32399-0112
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Franchise Tax Board (CA)                                   Check all that apply.
          Franchise Tax Board                                         Contingent
          PO Box 942840                                               Unliquidated
          Sacramento, CA 94240-0040                                   Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                        Desc
                                                              Main Document    Page 28 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                         Case number (if known)   2:20-bk-16040-WB
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Internal Revenue Service (IRS)                             Check all that apply.
          Centralized Insolvency Operation                            Contingent
          Post Office Box 7346                                        Unliquidated
          Philadelphia, PA 19101-7346                                 Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          Michigan Department of Treasury                            Check all that apply.
          (MI)                                                        Contingent
                                                                      Unliquidated
          Lansing, MI 48922                                           Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          NJ Treasury (Division of Taxation)                         Check all that apply.
          (NJ)                                                        Contingent
          Bankruptcy Section                                          Unliquidated
          PO Box 245                                                  Disputed
          Trenton, NJ 08695-0245
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown        Unknown
          NYC Department of Finance                                  Check all that apply.
          P.O. Box 5100                                               Contingent
          Kingston, NY 12402                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
             Case 2:20-bk-16040-WB                            Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                              Desc
                                                              Main Document    Page 29 of 79
 Debtor        G-Star Raw Retail, Inc.                                                                        Case number (if known)   2:20-bk-16040-WB
               Name

 2.11       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Oregon Department of Revenue                             Check all that apply.
            (OR)                                                      Contingent
            955 Center Street NE                                      Unliquidated
            Salem, OR 97301-2555                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.12       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            PA Department of Revenue (PA)                            Check all that apply.
            PO BOX 280905                                             Contingent
            HARRISBURG, PA 17128-0905                                 Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.13       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Tennessee Department of Revenue                          Check all that apply.
            (TN)                                                      Contingent
            500 Deaderick Street                                      Unliquidated
            Nashville, TN 37242                                       Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.14       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                          Unknown           Unknown
            Texas Comptroller (TX)                                   Check all that apply.
            P.O. Box 13528                                            Contingent
            Capitol Station                                           Unliquidated
            Austin, TX 78711-3528                                     Disputed
            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 30 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,353.69
          11th Street Workshop                                                Contingent
          306 E 11th St                                                       Unliquidated
          #1C                                                                 Disputed
          New York, NY 10003
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,140.75
          24 Seven Staffing INC                                               Contingent
          120 Wooster Street                                                  Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $161,549.40
          441 Broadway, LLC                                                   Contingent
          73 Spring Street                                                    Unliquidated
          6th Floor                                                           Disputed
          New York, NY 10012
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $426.25
          A-1 mechanical                                                      Contingent
          5985 Polaris Ave.                                                   Unliquidated
          Las Vegas, NV 89118                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $544.86
          Action Security Services Inc                                        Contingent
          4475 South Clinton Avenue Suite 220                                 Unliquidated
          South Plainfeld, NJ 07080                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $212,063.86
          Arden Fair Associates LP                                            Contingent
          1689 Arden Way                                                      Unliquidated
          Suite 1167                                                          Disputed
          Sacramento, CA 95815
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,645.51
          Brinks INC                                                          Contingent
          PO Box 619031                                                       Unliquidated
          DALLAS, TX 75261                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 5 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 31 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $625.00
          Bumler Mechanical, Inc.                                             Contingent
          6260 18-1/2 Mile Road                                               Unliquidated
          Sterling Heights, MI 48314                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,792.22
          CAB Bedford LLC                                                     Contingent
          c/o ACHS Management Corp.                                           Unliquidated
          1412 Broadway                                                       Disputed
          New York, NY 10018
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $502.19
          Canon solution America                                              Contingent
          300 Commerce square BLVD                                            Unliquidated
          Burlington, VT 08016                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $161.84
          Century Link                                                        Contingent
          PO BOX 1319                                                         Unliquidated
          Charlotte, NC 28201                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,088.00
          Cherry Hill Center, LLC
          Cherry Hill Mall                                                    Contingent
          2000 Route 38                                                       Unliquidated
          Suite 514                                                           Disputed
          Cherry hill, NJ 08002
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $314.92
          City of Beverly Hills                                               Contingent
          5363 PO BOX                                                         Unliquidated
          Beverly Hills, CA 90209                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,427.90
          City of Los Angeles                                                 Contingent
          P.O. Box 30879                                                      Unliquidated
          Los Angeles, CA 90030                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 32 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $60,000.00
          Craig Leonard                                                       Contingent
          30 MacDaniel Rd                                                     Unliquidated
          Bearsville, NY 12409                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.99
          Culligan Water of Las Vegas                                         Contingent
          4513 N Lamb Blvd, Ste 92                                            Unliquidated
          Las Vegas, NV 89115                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $53,431.90
          Denver Premium Outlets LLC
          Simon Property Group                                                Contingent
          60 Columbia Road                                                    Unliquidated
          Building B, 3rd Floor                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $592.00
          EGT Enterprise Inc.                                                 Contingent
          2030 Union St. #207                                                 Unliquidated
          San Francisco, CA 94123                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $255,868.21
          Fashion Centre Mall LLC                                             Contingent
          c/o M.S. Management Associates Inc.                                 Unliquidated
          225 West Washington Street                                          Disputed
          Indianapolis, IN 46204-3438
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,907.00
          Fashion Show Mall LLC                                               Contingent
          110 North Wacker Drive                                              Unliquidated
          Attn: Law/Leasing Department                                        Disputed
          Chicago, IL 60606
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,113.58
          G Star Canada Inc.
          645 Wellington Street                                               Contingent
          Suite 220                                                           Unliquidated
          H3C 1T2                                                             Disputed
          Montreal, Quebec, Canada
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 33 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $1,140,833.00
          G Star Raw CV
          Joan Muyskenweg 39                                                  Contingent
          zip code 1114 AN                                                    Unliquidated
          Amterdam-Duivendrecht                                               Disputed
          The Netherlands
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $9,595,620.88
          G-Star, Inc.                                                        Contingent
          599 Broadway, Unit A 11 Floor                                       Unliquidated
          New York, NY 10012                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $80,793.62
          Garden State Plaza Limited Partnership                              Contingent
          2049 Century Park East                                              Unliquidated
          41st Floor                                                          Disputed
          Los Angeles, CA 90067
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $113,595.53
          Geary-Grant LLC                                                     Contingent
          172 Golden Gate Ave                                                 Unliquidated
          San Francisco, CA 94102                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,510.33
          Granite Communications                                              Contingent
          100 newport ave Ext.                                                Unliquidated
          Quincy, MA 02171                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $331,866.00
          Green Hills Mall TRG LLC                                            Contingent
          200 East Long Lake Road                                             Unliquidated
          Suite 300                                                           Disputed
          Bloomfield Hills, MI 48304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $97,260.81
          HG Galleria I, II, III, LP M.S. Manage                              Contingent
          c/o M.S. Management Associates Inc.                                 Unliquidated
          225 West Washington Street                                          Disputed
          Indianapolis, IN 46204-3438
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 8 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 34 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $778.41
          HR Direct                                                           Contingent
          P.O. Box 669390                                                     Unliquidated
          Pompano, FL 33066                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,934.20
          Imperial Commerical Cleaning                                        Contingent
          151 Dixon Avenue                                                    Unliquidated
          Amityville, NY 10917                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,250.76
          Johnson Controls Security Solutions                                 Contingent
          371967 10405 Crosspoint Blvd                                        Unliquidated
          Indianapolis, IN 46256                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,925.13
          Keter Environmental Services, Inc                                   Contingent
          PO Box 417468                                                       Unliquidated
          Boston, MA 02241-7468                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $224,279.00
          King of Prussia Associates                                          Contingent
          c/o Simon Property Group                                            Unliquidated
          225 West Washington Street                                          Disputed
          Aventura, IN 46204-3438
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $348,884.92
          La Cienega partners Limited Partnership                             Contingent
          200 East Long Lake Road                                             Unliquidated
          Suite 300                                                           Disputed
          Bloomfield Hills, MI 48304
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $58,476.89
          Livermore Premium Outlets II
          Simon Property Group                                                Contingent
          60 Columbia Road                                                    Unliquidated
          Building B, 3rd Floor                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 35 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $109,740.63
          Macerich Santa Monica LLC and Macerich S                            Contingent
          395 Santa Monica Place                                              Unliquidated
          Attn: Center manager                                                Disputed
          Santa Monica, CA 90401
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $32,577.00
          Marcum LLP                                                          Contingent
          101 Eisenhower Parkway, 1st Floor                                   Unliquidated
          Roseland, NJ 07068                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $43,620.64
          Melrose Heights, LLC
          c/o Sachse Real Estate Company, Inc                                 Contingent
          315 South Beverly Drive                                             Unliquidated
          Suite 415                                                           Disputed
          Beverly Hills, CA 90212
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $49,724.94
          Merchants Row Webward LLC c/o Bedrock                               Contingent
          630 Woodward Avenue                                                 Unliquidated
          Attn: James A. Ketai                                                Disputed
          Detroit, MI 48226
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,981.24
          Merlin Industries                                                   Contingent
          175 Newark Avenue Suite 1RL                                         Unliquidated
          Jersey City, NJ 07302                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $61,041.33
          Newport Centre LLC                                                  Contingent
          c/o Simon Property Group                                            Unliquidated
          225 West Washington Street                                          Disputed
          Indianapolis, IN 46204-3438
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,430.00
          NOLA Construction and Handyman                                      Contingent
          1050 S. Jefferson Davis Pkwy                                        Unliquidated
          New Orleans, LA 70125                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 36 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $188,687.42
          Penn Ross Joint Venture                                             Contingent
          c/o M.S. Management Associates Inc.                                 Unliquidated
          225 West Washington Street                                          Disputed
          Indianapolis, IN 46204
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $23,671.14
          PNC Bank                                                            Contingent
          P.O. BOX 822873                                                     Unliquidated
          Philadelphia, PA 19182                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Premium Outlet Partners, L.P.
          c/o Simon Property Group                                            Contingent
          Attn: Premium Outlets                                               Unliquidated
          225 West Washington Street                                          Disputed
          Indianapolis, IN 46204-3438
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $217,552.45
          Premium Outlet Partners, L.P.
          Simon Property Group                                                Contingent
          60 Columbia Road                                                    Unliquidated
          Building B, 3rd Floor                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $635.52
          Recycle Track Systems Inc.                                          Contingent
          435 Hudson Street Suite 404                                         Unliquidated
          New York, NY 10010                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $199,830.00
          Roc-Lafayette Associates LLC
          c/o The Olnkick Organization Inc.                                   Contingent
          135 Est 57th Street                                                 Unliquidated
          22nd Floor                                                          Disputed
          New York, NY 10022
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $179,684.88
          Rodeo Collection LTD                                                Contingent
          9629 Brighton Way                                                   Unliquidated
          2nd Floor                                                           Disputed
          Beverly Hills, CA 90210
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 11 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                         Desc
                                                              Main Document    Page 37 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19,367.03
          ServiceChannel.com, Inc.                                            Contingent
          18 E 16th St, 2nd Floor                                             Unliquidated
          New York, NY 10003                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $85,124.49
          Simon/Chelsea Las Vegas Development,
          LLC
          Simon Property Group                                                Contingent
          60 Columbia Road                                                    Unliquidated
          Building B, 3rd Floor                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $133,108.37
          Simon/Clarksburg Development LLC
          Simon Property Group                                                Contingent
          60 Columbia Road                                                    Unliquidated
          Building B, 3rd Floor                                               Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Space MGT                                                           Contingent
          4 Bluestone Ridge                                                   Unliquidated
          Hurley, NY 12443                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             Unknown
          Staples Business Advantage                                          Contingent
          PO BOX 415256                                                       Unliquidated
          Boston, MA 02241-5256                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $426,006.63
          T-C 475 Fifth Avenue LLC                                            Contingent
          475 Fifth Avenue                                                    Unliquidated
          Attn: Project Management Office                                     Disputed
          New York, NY 10017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $125.00
          TERMINIX PROCESSING CENTER                                          Contingent
          P.O. BOX 742592                                                     Unliquidated
          Cincinnati, OH 45274                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 12 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                              Desc
                                                              Main Document    Page 38 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                 Case number (if known)            2:20-bk-16040-WB
              Name

 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $1,917.00
           UPS United Parcel Service                                          Contingent
           PO Box 7247-0244                                                   Unliquidated
           PHILADELPHIA, PA 19170                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $157,842.61
           VF Mall LLC
           2049 Century Park East                                             Contingent
           Attn: Legal Department                                             Unliquidated
           41st Floor                                                         Disputed
           Los Angeles, CA 90067
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $55,459.30
           Westchester Mall, LLC                                              Contingent
           c/o M.S. Management Associates Inc.                                Unliquidated
           225 West Washington Street                                         Disputed
           Indianapolis, IN 46204-3438
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.             $160,253.72
           Wilson Canal Place II, LLC
           c/o O Connor Property Management, LLC                              Contingent
           333 Canal Street                                                   Unliquidated
           Suite 327                                                          Disputed
           New Orleans, LA 70130
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                            0.00
 5b. Total claims from Part 2                                                                            5b.    +   $                   15,068,972.89

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      15,068,972.89




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 13 of 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
             Case 2:20-bk-16040-WB                            Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                             Desc
                                                              Main Document    Page 39 of 79
 Fill in this information to identify the case:

 Debtor name         G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16040-WB
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Store Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                6/1/2028                    441 Broadway, LLC
                                                                                      73 Spring Street
              List the contract number of any                                         6th Floor
                    government contract                                               New York, NY 10012


 2.2.         State what the contract or                  Store Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                3/1/2028                    Arden Fair Associates LP
                                                                                      1689 Arden Way
              List the contract number of any                                         Suite 1167
                    government contract                                               Sacramento, CA 95815


 2.3.         State what the contract or                  Store Lease
              lease is for and the nature of
              the debtor's interest
                                                                                      Aventura Mall Expansion Venture
                  State the term remaining                5/31/2028                   c/o Turnberry Aventura Mall Expansion Co
                                                                                      19501 Biscayne Boulevard
              List the contract number of any                                         Suite 400
                    government contract                                                FL 33180


 2.4.         State what the contract or                  HVAC service contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                      BP Air Conditioning Corp.
              List the contract number of any                                         83-40 72nd Drive Glendale
                    government contract                                               Ridgewood, NY 11385




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 40 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.5.        State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                12/31/2025                 CAB Bedford LLC
                                                                                     c/o ACHS Management Corp.
             List the contract number of any                                         1412 Broadway
                   government contract                                               New York, NY 10018


 2.6.        State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Cherry Hill Center, LLC
                  State the term remaining                8/10/2020                  Cherry Hill Mall
                                                                                     2000 Route 38
             List the contract number of any                                         Suite 514
                   government contract                                               Cherry hill, NJ 08002


 2.7.        State what the contract or                   HVAC Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Concept Air
             List the contract number of any                                         58-84 Maspeth Avenue
                   government contract                                               Maspeth, NY 11378


 2.8.        State what the contract or                   Trash collection
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     D&D Carting CO. Inc BIC#64
             List the contract number of any                                         107 8th Street
                   government contract                                               Brooklyn, NY 11215


 2.9.        State what the contract or                   Voluntary Surrender
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                     Denimwall/Craig Leonard
             List the contract number of any                                         30 MacDaniel Rd
                   government contract                                               Bearsville, NY 12409


 2.10.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest                                                   Denver Premium Outlets LLC
                                                                                     Simon Property Group
                  State the term remaining                9/1/2028                   60 Columbia Road
                                                                                     Building B, 3rd Floor
             List the contract number of any                                         Morristown, NJ 07960
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 41 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11/12/2024                 Fashion Centre Mall LLC
                                                                                     c/o M.S. Management Associates Inc.
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204-3438


 2.12.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                11/30/2024                 Fashion Show Mall LLC
                                                                                     110 North Wacker Drive
             List the contract number of any                                         Attn: Law/Leasing Department
                   government contract                                               Chicago, IL 60606


 2.13.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1/31/2022
                                                                                     Geary-Grant LLC
             List the contract number of any                                         172 Golden Gate Ave
                   government contract                                               San Francisco, CA 94102


 2.14.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9/16/2023                  Green Hills Mall TRG LLC
                                                                                     200 East Long Lake Road
             List the contract number of any                                         Suite 300
                   government contract                                               Bloomfield Hills, MI 48304


 2.15.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                7/31/2023                  HG Galleria I, II, III, LP
                                                                                     c/o M.S. Management Associates Inc.
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204-3438


 2.16.       State what the contract or                   Security Alarms
             lease is for and the nature of                                          Johnson Controls Security Solutions
             the debtor's interest                                                   371967 10405 Crosspoint Blvd
                                                                                     Indianapolis, IN 46256
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 42 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                6/30/2028                  King of Prussia Associates
                                                                                     c/o Simon Property Group
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204


 2.18.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Livermore Premium Outlets II
                  State the term remaining                8/31/2021                  Simon Property Group
                                                                                     60 Columbia Road
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Morristown, NJ 07960


 2.19.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                1/31/2021                  Macerich Santa Monica LLC
                                                                                     395 Santa Monica Place
             List the contract number of any                                         Attn: Center manager
                   government contract                                               Santa Monica, CA 90401


 2.20.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Melrose Heights, LLC
                  State the term remaining                9/30/2024                  c/o Sachse Real Estate Company, Inc
                                                                                     315 South Beverly Drive
             List the contract number of any                                         Suite 415
                   government contract                                               Beverly Hills, CA 90212


 2.21.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                7/31/2023                  Merchants Row Webward LLC
                                                                                     630 Woodward Avenue
             List the contract number of any                                         Attn: James A. Ketai
                   government contract                                               Detroit, MI 48226




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 4 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 43 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.22.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                9/12/2024                  Newport Centre LLC
                                                                                     c/o Simon Property Group
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204-3438


 2.23.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Penn Ross Joint Venture
                  State the term remaining                4/30/2028                  Penn Ross Joint Venture
                                                                                     c/o M.S. Management Associates Inc.
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204


 2.24.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Premium Outlet Partners, L.P.
                  State the term remaining                                           Simon Property Group
                                                                                     60 Columbia Road
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Morristown, NJ 07960


 2.25.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Premium Outlet Partners, L.P.
                  State the term remaining                                           c/o Simon Property Group
                                                                                     Attn: Premium Outlets
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204-3438


 2.26.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Roc-Lafayette Associates LLC
                  State the term remaining                6/1/2028                   c/o The Olnkick Organization Inc.
                                                                                     135 Est 57th Street
             List the contract number of any                                         22nd Floor
                   government contract                                               New York, NY 10022


 2.27.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Rodeo Collection LTD
                  State the term remaining                7/14/2022                  9629 Brighton Way
                                                                                     2nd Floor
             List the contract number of any                                         Beverly Hills, CA 90210
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 5 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 44 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.28.       State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     ServiceChannel.com, Inc.
             List the contract number of any                                         18 E 16th St, 2nd Floor
                   government contract                                               New York, NY 10003


 2.29.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Simon/Chelsea Las Vegas Development, LLC
                  State the term remaining                6/30/2020                  Simon Property Group
                                                                                     60 Columbia Road
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Morristown, NJ 07960


 2.30.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Simon/Clarksburg Development LLC
                  State the term remaining                3/11/2024                  Simon Property Group
                                                                                     60 Columbia Road
             List the contract number of any                                         Building B, 3rd Floor
                   government contract                                               Morristown, NJ 07960


 2.31.       State what the contract or                   Backup services
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Spectrotel
             List the contract number of any                                         339 P.O. Box
                   government contract                                               Neptune, NJ 07754


 2.32.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                5/31/2026                  T-C 475 Fifth Avenue LLC
                                                                                     475 Fifth Avenue
             List the contract number of any                                         Attn: Project Management Office
                   government contract                                               New York, NY 10017


 2.33.       State what the contract or                   Store Lease                Taubman La Cienega Partners LP
             lease is for and the nature of                                          200 East Long Lake Road
             the debtor's interest                                                   Suite 300
                                                                                     Bloomfield Hills, MI 48304
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 6 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 45 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining                11/12/2024

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Pest Control
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TERMINIX PROCESSING CENTER
             List the contract number of any                                         P.O. BOX 742592
                   government contract                                               Cincinnati, OH 45274


 2.35.       State what the contract or                   Shipping
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     UPS United Parcel Service
             List the contract number of any                                         PO Box 7247-0244
                   government contract                                               PHILADELPHIA, PA 19170


 2.36.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     VF Mall LLC
                  State the term remaining                5/17/2023                  2049 Century Park East
                                                                                     Attn: Legal Department
             List the contract number of any                                         41st Floor
                   government contract                                               Los Angeles, CA 90067


 2.37.       State what the contract or                   Garbage collection
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Waste Connections
             List the contract number of any                                         99 Wood avesouth suite 1001
                   government contract                                               Iselin, NJ 08830


 2.38.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                10/1/2024                  Westchester Mall, LLC
                                                                                     c/o M.S. Management Associates Inc.
             List the contract number of any                                         225 West Washington Street
                   government contract                                               Indianapolis, IN 46204-3438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 7 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                       Desc
                                                              Main Document    Page 46 of 79
 Debtor 1 G-Star Raw Retail, Inc.                                                            Case number (if known)   2:20-bk-16040-WB
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.39.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                3/31/2025                  Westland Garden State Plaza LP
                                                                                     2049 Century Park East
             List the contract number of any                                         41st Floor
                   government contract                                               Los Angeles, CA 90067


 2.40.       State what the contract or                   Store Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Wilson Canal Place II, LLC
                  State the term remaining                6/29/2023                  c/o O Connor Property Management, LLC
                                                                                     333 Canal Street
             List the contract number of any                                         Suite 327
                   government contract                                               New Orleans, LA 70130




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 8 of 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                          Desc
                                                              Main Document    Page 47 of 79
 Fill in this information to identify the case:

 Debtor name         G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16040-WB
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      G Star Raw CV                     Joan Muyskenweg 39                               Deutsche Bank                   D       2.1
                                               zip code 1114 AN                                                                  E/F
                                               Amterdam-Duivendrecht
                                                                                                                                G
                                               The Netherlands
                                               Guarantee




    2.2      G Star Raw CV                     Joan Muyskenweg 39                               Deutsche Bank                   D       2.2
                                               zip code 1114 AN                                                                  E/F
                                               Amterdam-Duivendrecht
                                                                                                                                G
                                               The Netherlands
                                               Guarantee




    2.3      G Star Raw CV                     Joan Muyskenweg 39                               Deutsche Bank                   D       2.3
                                               zip code 1114 AN                                                                  E/F
                                               Amterdam-Duivendrecht
                                                                                                                                G
                                               The Netherlands
                                               Guarantee




    2.4      G Star Raw CV                     Joan Muyskenweg 39                               Deutsche Bank                   D       2.4
                                               zip code 1114 AN                                                                  E/F
                                               Amterdam-Duivendrecht
                                                                                                                                G
                                               The Netherlands
                                               Guarantee




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                  Desc
                                                              Main Document    Page 48 of 79
 Debtor       G-Star Raw Retail, Inc.                                                   Case number (if known)   2:20-bk-16040-WB


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.5      G Star Raw CV                     Joan Muyskenweg 39                            Deutsche Bank                D        2.5
                                               zip code 1114 AN                                                            E/F
                                               Amterdam-Duivendrecht
                                                                                                                          G
                                               The Netherlands
                                               Guarantee




    2.6      G Star Raw CV                     Joan Muyskenweg 39                            Deutsche Bank                D        2.6
                                               zip code 1114 AN                                                            E/F
                                               Amterdam-Duivendrecht
                                                                                                                          G
                                               The Netherlands
                                               Guarantee




    2.7      G Star Raw CV                     Joan Muyskenweg 39                            Deutsche Bank                D        2.7
                                               zip code 1114 AN                                                            E/F
                                               Amterdam-Duivendrecht
                                                                                                                          G
                                               The Netherlands
                                               Guarantee




    2.8      G-Star, Inc.                      599 Broadway, Unit A 11 Floor                 CAB Bedford LLC              D
                                               New York, NY 10012                                                          E/F       3.9
                                               Guarantee
                                                                                                                          G



    2.9      G-Star, Inc.                      599 Broadway, Unit A 11 Floor                 King of Prussia              D
                                               New York, NY 10012                            Associates                    E/F       3.33
                                               Guarantee
                                                                                                                          G



    2.10     G-Star, Inc.                      599 Broadway, Unit A 11 Floor                 Wilson Canal Place II,       D
                                               New York, NY 10012                            LLC                           E/F       3.60
                                               Guarantee
                                                                                                                          G



    2.11     G-Star, Inc.                      599 Broadway, Unit A 11 Floor                 Melrose Heights, LLC         D
                                               New York, NY 10012                                                          E/F       3.38
                                                                                                                          G




Official Form 206H                                                       Schedule H: Your Codebtors                                   Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 49 of 79



 Fill in this information to identify the case:

 Debtor name         G-Star Raw Retail, Inc.

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)         2:20-bk-16040-WB
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $572,846.53
       From 5/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                             $20,637,896.51
       From 5/01/2019 to 4/30/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                             $20,795,547.27
       From 5/01/2018 to 4/30/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 50 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               CAB Bedford LLC                                             4/24/2020                          $7,839.12         Secured debt
               1412 Broadway                                                                                                    Unsecured loan repayments
               New york, NY 10018                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               CAB Bedford LLC                                             5/13/2020                          $7,887.24         Secured debt
               1412 Broadway                                                                                                    Unsecured loan repayments
               New york, NY 10018                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Granite Communications                                      5/5/2020                           $4,177.31         Secured debt
               100 newport ave Ext.                                                                                             Unsecured loan repayments
               Quincy, MA 02171                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Granite Communications                                      6/22/2020                          $3,092.52         Secured debt
               100 newport ave Ext.                                                                                             Unsecured loan repayments
               Quincy, MA 02171                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Melrose Heights, LLC                                        5/13/2020                          $5,676.00         Secured debt
               151 S. El Camino Drive                                                                                           Unsecured loan repayments
               Beverly Hills, CA 90212                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Melrose Heights, LLC                                        6/25/2020                          $2,838.00         Secured debt
               151 S. El Camino Drive                                                                                           Unsecured loan repayments
               Beverly Hills, CA 90212                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               Retail Maintenance Specialists                              5/1/2020                           $2,481.60         Secured debt
               1995 Swarthmore Avenue                                                                                           Unsecured loan repayments
               Lakewood 08701                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.8.
               Retail Maintenance Specialists                              5/15/2020                        $10,302.97          Secured debt
               1995 Swarthmore Avenue                                                                                           Unsecured loan repayments
               Lakewood 08701                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 51 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.9.
               Retail Maintenance Specialists                              5/20/2020                          $8,431.26         Secured debt
               1995 Swarthmore Avenue                                                                                           Unsecured loan repayments
               Lakewood 08701                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.10
       .    Retail Maintenance Specialists                                 6/3/2020                           $9,136.52         Secured debt
               1995 Swarthmore Avenue                                                                                           Unsecured loan repayments
               Lakewood 08701                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.11
       .    Retail Maintenance Specialists                                 6/10/2020                          $3,231.39         Secured debt
               1995 Swarthmore Avenue                                                                                           Unsecured loan repayments
               Lakewood 08701                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.12
       .    RGIS                                                           4/9/2020                         $21,150.19          Secured debt
               77631 P.O. Box                                                                                                   Unsecured loan repayments
               Detroit 48277                                                                                                    Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.13
       .    Rodeo Collection Ltd                                           5/14/2020                        $89,842.44          Secured debt
               9629 Brighton Way                                                                                                Unsecured loan repayments
               Beverley hills 90210                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.14
       .
            SBH Fashion Inc.                                               4/22/2020                          $9,100.00         Secured debt
               35 West 36th Street, Suite 11E                                                                                   Unsecured loan repayments
               New York 10012                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.15
       .    Staples Business Advantage                                     6/25/2020                          $7,286.28         Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.16
       .    TERMINIX PROCESSING CENTER                                     6/25/2020                            $125.00         Secured debt
               P.O. BOX 742592                                                                                                  Unsecured loan repayments
               Cincinnati 45274                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 52 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.17
       .    24 Seven Inc                                                   4/2/2020                             $330.75         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, NY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.18
       .    24 Seven Inc                                                   4/17/2020                          $4,873.50         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, NY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.19
       .    24 Seven Inc                                                   4/22/2020                          $3,017.25         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, NY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.20
       .    24 Seven Inc                                                   5/1/2020                           $2,099.25         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, NY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.21
       .    24 Seven Inc                                                   5/8/2020                           $3,645.00         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, nY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.22
       .
            24 Seven Inc                                                   6/3/2020                           $1,599.75         Secured debt
               120 Wooster st                                                                                                   Unsecured loan repayments
               New York, NY 10012                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.23
       .    Arsenal New York                                               5/8/2020                           $1,535.54         Secured debt
               275 W 39th Street                                                                                                Unsecured loan repayments
               New York 10018                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.24
       .    Arsenal New York                                               5/20/2020                          $6,055.04         Secured debt
               275 W 39th Street                                                                                                Unsecured loan repayments
               New York 10018                                                                                                   Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 53 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.25
       .    Brinks INC                                                     5/1/2020                           $9,111.63         Secured debt
               PO Box 619031                                                                                                    Unsecured loan repayments
               DALLAS, TX 75261                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.26
       .    Brinks INC                                                     5/8/2020                           $1,654.78         Secured debt
               PO Box 619031                                                                                                    Unsecured loan repayments
               DALLAS, TX 75261                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.27
       .    Brinks INC                                                     5/15/2020                          $1,805.45         Secured debt
               PO Box 619031                                                                                                    Unsecured loan repayments
               DALLAS, TX 75261                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.28
       .    Brinks INC                                                     5/20/2020                          $9,202.30         Secured debt
               PO Box 619031                                                                                                    Unsecured loan repayments
               DALLAS, TX 75261                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.29
       .    Brinks INC                                                     6/19/2020                              $76.43        Secured debt
               PO Box 619031                                                                                                    Unsecured loan repayments
               DALLAS, TX 75261                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.30
       .
            Cherry Hill Center, LLC                                        5/20/2020                          $6,073.04         Secured debt
               Cherry Hill Mall 2000 Route 38, Sui                                                                              Unsecured loan repayments
               Cherry Hill, NJ 08002                                                                                            Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.31
       .    Johnson Controls Security Solutions                            4/17/2020                            $242.68         Secured debt
               371967 10405 Crosspoint Blvd                                                                                     Unsecured loan repayments
               Indianapolis, IN 46256                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.32
       .    Johnson Controls Security Solutions                            5/1/2020                             $170.00         Secured debt
               371967 10405 Crosspoint Blvd                                                                                     Unsecured loan repayments
               Indianapolis, IN 46256                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 54 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.33
       .    Johnson Controls Security Solutions                            5/8/2020                           $1,812.85         Secured debt
               371967 10405 Crosspoint Blvd                                                                                     Unsecured loan repayments
               Indianapolis, IN 46256                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.34
       .    Johnson Controls Security Solutions                            5/15/2020                            $592.36         Secured debt
               371967 10405 Crosspoint Blvd                                                                                     Unsecured loan repayments
               Indianapolis, IN 46256                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.35
       .    Johnson Controls Security Solutions                            5/20/2020                          $3,602.09         Secured debt
               371967 10405 Crosspoint Blvd                                                                                     Unsecured loan repayments
               Indianapolis, IN 46256                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.36
       .    Staples Business Advantage                                     4/9/2020                         $17,229.73          Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.37
       .    Staples Business Advantage                                     4/22/2020                          $1,935.41         Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.38
       .
            Staples Business Advantage                                     5/1/2020                           $5,287.35         Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.39
       .    Staples Business Advantage                                     5/8/2020                               $79.39        Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.40
       .    Staples Business Advantage                                     5/20/2020                          $7,098.72         Secured debt
               PO BOX 415256                                                                                                    Unsecured loan repayments
               Boston, MA 022415256                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 55 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.41
       .    UPS United Parcel Service                                      43935                              $6,018.76         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.42
       .    UPS United Parcel Service                                      43936                              $2,296.53         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.43
       .    UPS United Parcel Service                                      43938                                $411.55         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.44
       .    UPS United Parcel Service                                      43944                              $2,101.21         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.45
       .    UPS United Parcel Service                                      43952                                $841.12         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.46
       .
            UPS United Parcel Service                                      43957                            $18,270.50          Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.47
       .    UPS United Parcel Service                                      43979                                $482.72         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.48
       .    UPS United Parcel Service                                      43992                                $158.90         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                      Desc
                                                              Main Document    Page 56 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.49
       .    UPS United Parcel Service                                      44001                              $1,637.63         Secured debt
               PO Box 7247-0244                                                                                                 Unsecured loan repayments
               PHILADELPHIA, PA 19170                                                                                           Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.50
       .    Craig Leonard                                                  5/15/20                          $30,000.00          Secured debt
               30 MacDaniel Rd                                                                                                  Unsecured loan repayments
               Bearsville, NY 12409                                                                                             Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.1.    G Star Inc.                                                 7/2/2019                        $198,531.17         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.2.    G Star Inc.                                                 7/8/2019                         $66,701.22         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.3.    G Star Inc.                                                 7/11/2019                       $173,884.98         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.4.    G Star Inc.                                                 7/16/2019                       $223,501.26         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.5.    G Star Inc.                                                 7/18/2019                       $148,036.75         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.6.    G Star Inc.                                                 7/25/2019                       $399,068.68         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 57 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.7.    G Star Inc.                                                 7/30/2019                       $223,615.35         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.8.    G Star Inc.                                                 8/6/2019                        $324,223.43         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.9.    G Star Inc.                                                 8/14/2019                       $413,857.62         Transfer
               599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.10 G Star Inc.                                                    8/15/2019                        $91,780.37         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.11 G Star Inc.                                                    8/29/2019                       $749,500.30         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.12 G Star Inc.                                                    9/9/2019                        $430,344.00         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.13 G Star Inc.                                                    9/11/2019                       $219,609.28         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.14 G Star Inc.                                                    9/16/2019                       $200,000.21         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.15 G Star Inc.                                                    9/17/2019                        $83,619.41         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.16 G Star Inc.                                                    9/19/2019                        $67,544.78         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 58 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.17 G Star Inc.                                                    9/26/2019                       $399,169.93         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.18 G Star Inc.                                                    10/1/2019                       $222,527.59         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.19 G Star Inc.                                                    10/8/2019                       $217,120.75         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.20 G Star Inc.                                                    10/11/2019                      $198,308.14         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.21 G Star Inc.                                                    10/17/2019                      $392,847.67         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.22 G Star Inc.                                                    10/22/2019                      $279,130.31         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.23 G Star Inc.                                                    11/5/2019                       $243,304.31         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.24 G Star Inc.                                                    11/6/2019                          $5,666.16        Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.25 G Star Inc.                                                    11/18/2019                      $597,268.22         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.26 G Star Inc.                                                    11/21/2019                      $315,330.82         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 59 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.27 G Star Inc.                                                    11/26/2019                      $297,777.09         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.28 G Star Inc.                                                    11/29/2019                      $173,794.49         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.29 G Star Inc.                                                    12/2/2019                       $174,608.74         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.30 G Star Inc.                                                    12/3/2019                       $523,571.60         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.31 G Star Inc.                                                    12/10/2019                      $321,215.96         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.32 G Star Inc.                                                    12/16/2019                      $424,050.74         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.33 G Star Inc.                                                    12/17/2019                      $246,405.00         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.34 G Star Inc.                                                    12/18/2019                       $92,354.69         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.35 G Star Inc.                                                    12/19/2019                      $112,191.09         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.36 G Star Inc.                                                    12/24/2019                      $333,272.83         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 60 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.37 G Star Inc.                                                    1/2/2020                        $945,753.42         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.38 G Star Inc.                                                    1/6/2020                         $68,554.84         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.39 G Star Inc.                                                    1/8/2020                        $247,087.50         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.40 G Star Inc.                                                    1/10/2020                       $246,684.46         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.41 G Star Inc.                                                    1/14/2020                       $199,393.50         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.42 G Star Inc.                                                    1/17/2020                       $174,062.99         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.43 G Star Inc.                                                    1/24/2020                       $390,053.99         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.44 G Star Inc.                                                    1/28/2020                       $224,341.79         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.45 G Star Inc.                                                    2/3/2020                        $220,890.67         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.46 G Star Inc.                                                    2/12/2020                       $294,557.33         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 61 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor
       4.47 G Star Inc.                                                    2/14/2020                       $174,039.55         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.48 G Star Inc.                                                    2/19/2020                       $297,099.72         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.49 G Star Inc.                                                    2/21/2020                       $172,586.47         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.50 G Star Inc.                                                    2/26/2020                       $268,093.83         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.51 G Star Inc.                                                    3/5/2020                        $134,487.04         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.52 G Star Inc.                                                    3/10/2020                       $268,400.21         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.53 G Star Inc.                                                    3/12/2020                       $249,040.46         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.54 G Star Inc.                                                    3/18/2020                       $250,138.86         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.55 G Star Inc.                                                    4/7/2020                               $67.01       Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.56 G Star Inc.                                                    4/9/2020                         $36,300.00         Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                       Desc
                                                              Main Document    Page 62 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.57 G Star Inc.                                                    5/6/2020                           $2,481.60          Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.58 G Star Inc.                                                    6/5/2020                        $149,253.14           Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.59 G Star Inc.                                                    6/18/2020                       $124,624.53           Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.60 G Star Inc.                                                    6/30/2020                       $174,893.14           Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.61 G Star Inc.                                                    7/3/2020                         $21,259.64           Transfer
       .    599 Broadway
               Unit A 11th Floor
               New York, NY 10012
               Parent

       4.62 G-Star Raw CV                                                  10/8/2019                        $32,823.00           Transfer
       .    Keienbergweg 100
               Amsterdam, N 1101 GH
               Parent

       4.63 G-Star Raw CV                                                  3/13/2020                        $61,724.00           Transfer
       .    Keienbergweg 100
               Amsterdam, N 1101 GH
               Parent

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was               Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 14
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:20-bk-16040-WB                           Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                       Desc
                                                              Main Document    Page 63 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                       Case number (if known) 2:20-bk-16040-WB



    List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
    in any capacity—within 1 year before filing this case.

       None.
               Case title                                        Nature of case               Court or agency's name and          Status of case
               Case number                                                                    address
       7.1.    Andrew Baracco V. G-Star                          Civil Rights,                CA Los Angeles Superior                 Pending
               RAW Retail, Inc.                                  Discrimination               Court                                On appeal
               Case No. 20STCV02358
                                                                                                                                   Concluded

       7.2.    Pineda v. G-Star Raw Retail                       Employment                   New York State Division of              Pending
               Inc.                                                                           Human Rights                         On appeal
               10202434; Federal Charge No.
                                                                                                                                   Concluded
               16GB904116

       7.3.    Windy Lucius v. G-Star Raw                        Civil Rights,                US District Court for the            Pending
               Retail Inc.                                       Americans with               Southern Distr                       On appeal
               1:20-cv-22448-CMA                                 Disabilities                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                      Description of the gifts or contributions               Dates given                            Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                Dates of loss             Value of property
       how the loss occurred                                                                                                                                    lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).
       Inventory Lost Due to Looting                             None                                                    July 2020                        Unknown


 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 15
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                     Desc
                                                              Main Document    Page 64 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                     Case number (if known) 2:20-bk-16040-WB



                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                 Dates transfers            Total amount or
                                                                                                                       were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

       No.
           Yes. State the nature of the information collected and retained.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                  Desc
                                                              Main Document    Page 65 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



                  Full Name
                  Address
                  Phone Number
                  Email
                  Gender
                  Date of Birth
                  Does the debtor have a privacy policy about that information?
                   No
                   Yes
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or           Date account was           Last balance
                Address                                          account number           instrument                   closed, sold,          before closing or
                                                                                                                       moved, or                       transfer
                                                                                                                       transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 17
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                           Desc
                                                              Main Document    Page 66 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB




      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Andrew Sherman
                    599 Broadway, Unit A 11 Floor
                    New York, NY 10012
       26a.2.       Friso Tiesinga
                    Joan Muyskenweg 39
                    zip code 1114 AN
                    Amterdam-Duivendrecht
                    The Netherlands




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 18
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                   Desc
                                                              Main Document    Page 67 of 79
 Debtor      G-Star Raw Retail, Inc.                                                                    Case number (if known) 2:20-bk-16040-WB



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.3.       Monique Bien
                    Joan Muyskenweg 39
                    zip code 1114 AN
                    Amterdam-Duivendrecht
                    The Netherlands
       26a.4.       August Corver
                    Joan Muyskenweg 39
                    zip code 1114 AN
                    Amterdam-Duivendrecht
                    The Netherlands
       26a.5.       Michael Korthouwer
                    Joan Muyskenweg 39
                    zip code 1114 AN
                    Amterdam-Duivendrecht
                    The Netherlands
       26a.6.       Robert Cox
                    Joan Muyskenweg 39
                    zip code 1114 AN
                    Amterdam-Duivendrecht
                    The Netherlands

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Marcum
                    101 Eisenhower Parkway, 1st Floor
                    Clifton, NJ 07015

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Marcum
                    101 Eisenhower Parkway, 1st Floor
                    Clifton, NJ 07015

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.       Argo Pro
                    413 West 14th Street, 3rd Floor
                    New York, NY 10014
       26d.2.       Preit Services LLP
                    2005 Market Street
                    Suite 1000
                    Philadelphia, PA 19103



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 19
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 68 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



       Name and address
       26d.3.       Simon Property Group
                    60 Columbia Road
                    Building B, 3rd Floor
                    Morristown, NJ 07960

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1
       .                                                                                     3/31/2019

                Name and address of the person who has possession of
                inventory records
                Outlet Desert Hills
                48400 Seminole Dr. Unit 508
                Cabazon, CA 92230


       27.2
       .                                                                                     10/9/2019

                Name and address of the person who has possession of
                inventory records
                Outlet Desert Hills
                48400 Seminole Dr. Unit 508
                Cabazon, CA 92230


       27.3
       .                                                                                     3/31/2019

                Name and address of the person who has possession of
                inventory records
                Clarksburg Premium Outlets
                22705 Clarksburg Rd
                Suite 326
                Clarksburg, MD 80023


       27.4
       .                                                                                     10/7/2019

                Name and address of the person who has possession of
                inventory records
                Clarksburg Premium Outlets
                22705 Clarksburg Rd
                Suite 326
                Clarksburg, MD 80023




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 20
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 69 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.5
       .                                                                                     2/17/2020

               Name and address of the person who has possession of
               inventory records
               270 Lafayette (SOHO)
               270 Lafayette Street
               New York, N 10012


       27.6
       .                                                                                     2/17/2020

               Name and address of the person who has possession of
               inventory records
               441 Broadway (Lower Broadway)
               441 Broadway
               NY, NY 10013


       27.7
       .                                                                                     4/10/2019

               Name and address of the person who has possession of
               inventory records
               5th Avenue
               475 5th Ave
               NY, NY 10017


       27.8
       .                                                                                     10/17/2019

               Name and address of the person who has possession of
               inventory records
               5th Avenue
               475 5th Ave
               NY, NY 10017


       27.9
       .                                                                                     2/17/2020

               Name and address of the person who has possession of
               inventory records
               Aventura
               1926 Aventura Mall
               19501 Biscayne Boulevard
               Aventura, FL 33180


       27.1
       0.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Beverly Center
               8500 Beverly Boulevard
               Unit 6-6th Floor 665
               Los Angeles, CA 90048




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 21
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 70 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1
       1.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Beverly Center
               8500 Beverly Boulevard
               Unit 6-6th Floor 665
               Los Angeles, CA 90048


       27.1
       2.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Cherry Hill
               2000 Rt. 38 Unit 1015
               Cherry Hill, NJ 8002


       27.1
       3.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Cherry Hill
               2000 Rt. 38 Unit 1015
               Cherry Hill, NJ 8002


       27.1
       4.                                                                                    3/31/2019

               Name and address of the person who has possession of
               inventory records
               Denver
               13801 Grant Street
               Unit 260
               Thorton, CO 80023


       27.1
       5.                                                                                    10/7/2019

               Name and address of the person who has possession of
               inventory records
               Denver
               13801 Grant Street
               Unit 260
               Thorton, CO 80023


       27.1
       6.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Detroit
               1419 Woodward Avenue
               Detroit, M 70130




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 22
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 71 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.1
       7.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Detroit
               1419 Woodward Avenue
               Detroit, M 70130


       27.1
       8.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Garden State Plaza
               1 Garden State Plaza Unit D1A
               Level 2
               Paramus, N 7652


       27.1
       9.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Garden State Plaza
               1 Garden State Plaza Unit D1A
               Level 2
               Paramus, N 7652


       27.2
       0.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Houston
               5085 Westheimer Rd
               Galleria Mall Unit B3587
               Houston, TX 77056


       27.2
       1.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Houston
               5085 Westheimer Rd
               Galleria Mall Unit B3587
               Houston, TX 77056




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 23
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 72 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.2
       2.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Jersey City
               30 Mall Drive West
               Unit B41
               Jersey City, N 7310


       27.2
       3.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Jersey City
               30 Mall Drive West
               Unit B41
               Jersey City, N 7310


       27.2
       4.                                                                                    2/17/2020

               Name and address of the person who has possession of
               inventory records
               King of Prussia
               324 Mall Blvd
               King of Prussia, PA 19406


       27.2
       5.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Las Vegas
               3200 Las Vegas Blvd. South
               Fashion Show Mall Unit 2015
               Las Vegas, N 89109


       27.2
       6.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Las Vegas
               3200 Las Vegas Blvd. South
               Fashion Show Mall Unit 2015
               Las Vegas, N 89109




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 24
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 73 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.2
       7.                                                                                    3/31/2019

               Name and address of the person who has possession of
               inventory records
               Las Vegas Outlet
               875 South Grand Central Parkway
               Unit 3115
               Las Vegas, N 89106


       27.2
       8.                                                                                    10/6/2019

               Name and address of the person who has possession of
               inventory records
               Las Vegas Outlet
               875 South Grand Central Parkway
               Unit 3115
               Las Vegas, N 89106


       27.2
       9.                                                                                    4/9/2019

               Name and address of the person who has possession of
               inventory records
               Melrose
               7966 Melrose Avenue
               Los Angeles, C 90048


       27.3
       0.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Melrose
               7966 Melrose Avenue
               Los Angeles, C 90048


       27.3
       1.                                                                                    10/9/2019

               Name and address of the person who has possession of
               inventory records
               Nashville
               2126 Abbott Martin Rd
               Unit E-217
               Nashville, T 37215


       27.3
       2.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               New Orleans
               333 Canal Street
               Unit 113
               New Orleans, L 70130



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 25
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 74 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3
       3.                                                                                    10/9/2019

               Name and address of the person who has possession of
               inventory records
               New Orleans
               333 Canal Street
               Unit 113
               New Orleans, L 70130


       27.3
       4.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Newport Beach
               1013 Newport Center Drive
               Newport Beach, C 92660


       27.3
       5.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Newport Beach
               1013 Newport Center Drive
               Newport Beach, C 92660


       27.3
       6.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Pittsburgh
               1000 Ross Park Mall Drive
               Unit G04A
               Pittsburgh, P 15237


       27.3
       7.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Pittsburgh
               1000 Ross Park Mall Drive
               Unit G04A
               Pittsburgh, P 15237


       27.3
       8.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Rodeo
               421 North Rodeo Drive
               Beverly Hills, C 90210




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 26
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 75 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.3
       9.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Rodeo
               421 North Rodeo Drive
               Beverly Hills, C 90210


       27.4
       0.                                                                                    4/9/2019

               Name and address of the person who has possession of
               inventory records
               Sacramento
               1689 Arden Way
               Arden Fair
               Level 1 Unit # 1286
               Sacramento, C 95815


       27.4
       1.                                                                                    10/10/2019

               Name and address of the person who has possession of
               inventory records
               Sacramento
               1689 Arden Way
               Arden Fair
               Level 1 Unit # 1286
               Sacramento, C 95815


       27.4
       2.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               San Fran Geary
               76 Geary Street
               San Francisco, C 94108


       27.4
       3.                                                                                    10/9/2019

               Name and address of the person who has possession of
               inventory records
               San Fran Geary
               76 Geary Street
               San Francisco, C 94108




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 27
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 76 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.4
       4.                                                                                    4/7/2019

               Name and address of the person who has possession of
               inventory records
               San Francisco Outlet
               3526 Livermore Outlets Drive
               Unit 1225
               Livermore, C 94551


       27.4
       5.                                                                                    10/6/2019

               Name and address of the person who has possession of
               inventory records
               San Francisco Outlet
               3526 Livermore Outlets Drive
               Unit 1225
               Livermore, C 94551


       27.4
       6.                                                                                    4/17/2019

               Name and address of the person who has possession of
               inventory records
               Santa Clara
               2855 Stevens Creek Boulevard
               Suite #2311
               Santa Clara, C 95050


       27.4
       7.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Santa Clara
               2855 Stevens Creek Boulevard
               Suite #2311
               Santa Clara, C 95050


       27.4
       8.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Santa Monica
               395 Santa Monica Place
               Suite 166
               Santa Monica, C 90401




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 28
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 77 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.4
       9.                                                                                    10/18/2019

               Name and address of the person who has possession of
               inventory records
               Santa Monica
               395 Santa Monica Place
               Suite 166
               Santa Monica, C 90401


       27.5
       0.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               White Plains
               125 Westchester Ave
               Unit 2480
               White Plains, N 10601


       27.5
       1.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               White Plains
               125 Westchester Ave
               Unit 2480
               White Plains, N 10601


       27.5
       2.                                                                                    4/10/2019

               Name and address of the person who has possession of
               inventory records
               Williamsburg
               118 N 4th Street
               Brooklyn, N 11249


       27.5
       3.                                                                                    10/17/2019

               Name and address of the person who has possession of
               inventory records
               Williamsburg
               118 N 4th Street
               Brooklyn, N 11249


       27.5
       4.                                                                                    3/31/2019

               Name and address of the person who has possession of
               inventory records
               Woodbury
               498 Red Apple Ct
               Central Valley, N 10917




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 29
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 2:20-bk-16040-WB                             Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23                                    Desc
                                                              Main Document    Page 78 of 79
 Debtor       G-Star Raw Retail, Inc.                                                                   Case number (if known) 2:20-bk-16040-WB



               Name of the person who supervised the taking of the                           Date of inventory       The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory
       27.5
       5.                                                                                    10/7/2019

               Name and address of the person who has possession of
               inventory records
               Woodbury
               498 Red Apple Ct
               Central Valley, N 10917


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Jaap Schilder                           599 Broadway                                        Director/Vice President
                                                      Unit A
                                                      11th Fl
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Robert Cox                                     599 Broadway                                        Director/Vice President
                                                      Unit A
                                                      11th Fl
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kathleen Kundar                                599 Broadway                                        Secretary
                                                      Unit A
                                                      11th Fl
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nicole Clayton                                 599 Broadway                                        Chief Executive Officer
                                                      Unit A
                                                      11th Fl
                                                      New York, NY 10012
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       G-Star, Inc.                                   599 Broadway, Unit A 11 Floor                       100% Shareholder                      100
                                                      New York, NY 10012



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 30
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
Case 2:20-bk-16040-WB   Doc 59 Filed 07/31/20 Entered 07/31/20 20:34:23   Desc
                        Main Document    Page 79 of 79
